Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

-Claims 1-20 are allowable because the prior art fails to teach italic limitations, which are considered in combination with other limitations, as specified in each independent claims as following:

Independent Claim 1. 
A method, comprising: 
generating, by a device intermediary to a plurality of clients and a domain name system (DNS) controller, a query for the DNS controller, the query corresponding to a service to be accessed by a plurality of clients; 
receiving, by the device from the DNS controller, a response to the query, the response including a value used by the device to route respective client requests for accessing the service to a corresponding version of a plurality of versions of the service; 
receiving, by the device from a client of the plurality of clients, a client request for accessing the service; and 
routing, by the device, the client request to one of the plurality of versions of the service according to the value included in the response to manage traffic between a first version and a second version of the plurality of versions of the service.

Independent Claim 11. 
A system, comprising: 
a device intermediary to a plurality of clients and a domain name system (DNS) controller, the device configured to: 
generate a query for the DNS controller, the query corresponding to a service to be accessed by a plurality of clients; 
receive, from the DNS controller, a response to the query, the response including a value used by the device to route respective client requests for accessing the service to a corresponding version of a plurality of versions of the service; 
receive, from a client of the plurality of clients, a client request for accessing the service; and 
route the client request to one of the plurality of versions of the service according to the value included in the response to manage traffic between a first version and a second version of the plurality of versions of the service.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mutnuru (US 8,825,859 B2, same assignee) discloses one or more GSLB vServers to support both IPv4 and IPv6. The IPv6 support can be provided by permitting both A and AAAA domain name resolution, and also the IPv6 support can be provided by modifying data structures to support IPv6 addresses {Figs.6 & Claims 1-20}.
Mutnuru (US 8,849,988 B2, same assignee) discloses systems and methods for monitoring an access gateway. The systems and methods include monitors on appliances that generate and send requests to logon agents or login page services on access gateways. Based on the responses from the logon agents or login page services, the monitors determine whether the logon agents or login page services are available {Figs.6-7 & Claims 1-20}.
Muthiah (US 2014/0344925 A1, same assignee) discloses a method for reducing denial of service (DoS) attacks against dynamically generated next secure (NSEC) records. A domain name system (DNS) proxy may prevent spoofed IP addresses by forcing clients to transmit DNS queries via transmission control protocol (TCP), by replying to a user datagram protocol (UDP) DNS request with a blank or predetermined resource record with a truncation bit set to indicate that the record is too large to fit within a single UDP packet payload. Under the DNS specification, the client must re-transmit the DNS request via TCP. Upon receipt of the retransmitted request via TCP, the DNS proxy may generate fictitious neighbor addresses and a signed NSEC record and transmit the record to the client. Accordingly, the DNS Proxy need not waste time 
	Heder (US 2011/0289185 A1) discloses a web service for enabling communication between networks running different Internet Protocol (IP) versions includes a processor-implemented communication module and a processor-implemented provisioning module. The processor-implemented communication module is configured to receive provisioning information from a content provider. The provisioning information includes a fully qualified domain name and an Internet Protocol (IP) address of a first IP version associated with the fully qualified domain name. The processor-implemented provisioning module is configured to provision the web service. The web service causes a request by a client device running a second IP version to access a content provider registered to the IP address to be redirected to a proxy server. The web service further causes the proxy server to retrieve the content from the content provider and to provide the content to the client device {Fig.1, 4 & 6}.
	Babakian (US 2021/0021634 A1) discloses a computer system to perform context-aware domain name system (DNS) query handling in a software-defined networking (SDN) environment. One example method may comprise detecting a DNS query to translate a domain name; identifying DNS record information that translates the domain name to a network address assigned to a virtualized computing instance; and identifying context information that is associated with the virtualized computing instance and mapped to the DNS record information. The method may also comprise: in response to detecting a potential security threat based on the context information, performing a remediation action to block access to the virtualized computing instance; 
Seo (US 2016/0173452 A1) discloses a multi-connection system (MCS) and method for a service using an Internet protocol. The MCS includes a plurality of proxies; an MCS client to receive a packet to be transmitted from the client to the server, generate MCS packets by adding an MCS sequence identification (ID) to the packet, and sequentially and respectively transmit the MCS packets to the plurality of proxies, wherein a number of MCS packets corresponds to a number of pieces of proxy access information connected to the plurality of proxies or a set number of pieces of proxy access information; and an MCS server to respectively receive the MCS packets from the plurality of proxies; extract the MCS sequence IDs from the MCS packets, compare the extracted MCS sequence IDs with MCS sequence IDs stored beforehand; store the extracted MCS sequence IDs, generate server-receivable packets from the MCS packets, and transmit the server-receivable packets to the server when the extracted MCS sequence IDs are not identical to the stored MCS sequence IDs; and block the MCS packets from being transmitted to the server when the extracted MCS sequence IDs are identical to the stored MCS sequence IDs {Figs.2-4, 9-11, 14-15, 18 & 20}. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571) 272-3148.  The examiner can normally be reached on 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464